Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 5/5/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-9, 11, 13-23 and 25-33 renumbered 1-30 are allowed.

Reason for Allowance
The present invention is directed to a method for profile-based client steering in multiple access point network.
Each independent claim identifies the uniquely distinct features, particularly:
determining that at least one wireless device of the one or more wireless devices is to be steered, based at least in part, on the monitored traffic flow; 
generating a steering ranking list of the one or more wireless devices based on a profile of each of the one or more wireless devices; 
determining if a steering bit is enabled in the profile of the at least one wireless device of the one or more wireless devices; and 
selectively steering the at least one wireless device to a different wireless association in the multi-AP environment based, at least in part, on the steering ranking list.
The closest prior art:
Phan (US 20150222546 A1) discloses a method for traffic load balancing by transferring a plurality of UEs to less busy node (Fig 1-4).
Ode (US 20060030323 A1) discloses a method for handover based on traffic load (Fig 1-57).
Lei (US 20150111575 A1) discloses a method for cell user occupancy management to enhance intelligent traffic steering.
All the prior art discloses conventional method for profile-based client steering in multiple access point network, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473